TOWNSEND, Circuit Judge.
These cases involve several sorts of Chinese spirituous beverages imported under the tariff ^act of 1883. Some of them were classified at $2 per gallon, under paragraph 311 of that act. This classification is not now contended by the importers to have been wrong. Such of the items on the invoices, however, as were described under the name “medicine wine,” or similarly, and were returned for duty at 50 cents per pound, under paragraph 118, are now contended to have been not wines and not medicinal, but to have been dutiable at $2 per gallon only, under paragraph 311 of said act.
These three cases were decided by the board very early in its history, —in 1891,—without a hearing of the importers, and upon evidence which, by stipulation, is now before this court. The board of general appraisers at a later date than that at which these cases were decided took up some further protests on the same issue, and therein reached the above-stated conclusion contended for by the importers, and embodied it in its decision G. A. 2,098, which was accepted without appeal by the treasury department, and has since been applied by the board to numerous similar protests. In accordance with this evidence and these proceedings it must be held that the items above designated were dutiable under paragraph 311, as claimed, and to. that extent only the decision of the board is reversed.
It should be added, as testified to before the board of appraisers in the later cases and incorporated in its finding, that the items in question were imported in bottles containing on the average one-tenth of *384one gallon, and that in spirituous strength the beverage was below proof. In connection with the assessment under paragraph 118, on the contents, the glass bottles containing it were assessed with duty at 30 per cent, ad valorem, under paragraph 133 of the act of 1883. In view of the conclusion, however, that the contents of these bottles should have paid duty under paragraph 311, it follows that the bottles containing it should pay duty at the rate of three cents each, under paragraph 310, which provides that bottles containing spirituous liquors shall pay the said rate of duty unless otherwise specially provided for.
In all other respects than as thus specified the decision of the board is affirmed.